                      Case 7:16-cv-09868-VB Document 153 Filed 03/17/21 Page 1 of 2

                                   SARETSKY KATZ & DRANOFF, L.L.P.
                                           565 Taxter Road - Suite 210                                           ROCKLAND COUNTY OFFICE
 NEW YORK CITY OFFICE
                                           Elmsford, New York 10523
                                                                                                                   450 Piermont Avenue
  515 Madison Avenue                               TELEPHONE (212) 973-9797                                      Piermont, New York 10968
New York, New York 10022                           FACSIMILE (212) 973-0939
                                                         www.skdllp.com
                                     (Please send all correspondence to the Elmsford address)




                                                                                                March 16, 2021
      ViaECF
      Hon. Andrew E. Krause
      United States Courthouse
      300 Quarropas Street
      White Plains, New York 10601-4150

              Re: John Cocuzza, Jaquelin Millien, Greg Esposito, Stefan Tchor, Larry Lans, Melissa
                  Seminara v. Sheriff Lou Falco, County ofRockland
                  Docket No.: 16-CV-9868 (VB)
                                         and
                  Richard McNichol v. Sheriff Lou Falco, County of Rockland and ChiefAnthony
                  Volpe
                  Docket No.: 16 CV 02119 (VB)


      Dear Judge Krause:

              We write on behalf of the defendants in the two above-captioned matters. In connection
      with the telephonic settlement conference scheduled for March 23 at 2: 15 p.m., we respectfully
      request an adjournment of three to four weeks. Yesterday I participated in a conference call with
      our client, defendant the County of Rockland, and the excess insurance carrier for these claims,
      during which I had hoped to get the excess carrier and the County on the same page for the
      upcoming settlement conference. However, the excess carrier's claims representative informed
      us that from his perspective "the question of coverage is up in the air" and that he would be
      providing us with a coverage letter late this week; on Thursday or Friday. Until we receive that
      coverage letter, we carmot realistically participate in a settlement conference in any meaningful
      way. We do not want to impose on the court's or plaintiffs' counsel's time for a settlement
      conference when we do not yet have a clear picture of what our settlement authority may be. We,
      therefore, respectfully request that the settlement conference be adjourned for three or four
      weeks so that we can receive and review the excess carrier's coverage letter and update the court
      on these matters. I have spoke with plaintiffs' counsel regarding these issues, and their position,
      as I understand it, is that while they are willing to participate in settlement discussions once the
      County's coverage situation is clarified, they would prefer to set a trial date and engage in these
      discussions while the trial date is pending. This is our first request to adjourn the settlement
      conference. Thank you for your consideration.

                                                                          Very truly yours,


                                                                          &~
              Case 7:16-cv-09868-VB Document 153 Filed 03/17/21 Page 2 of 2




    Hon. Andrew Krause
    March 16, 2021
    Pagel

    cc:     Michael H. Sussman, Esq.
            Jonathan Goldman, Esq.

Defendants' applications to adjourn the settlement conference (ECF No. 99 in the -2119
matter, and ECF No. 151 in the -9868 matter) are GRANTED to allow Defendants time
to further assess and understand the scope of insurance coverage in these matters. The
settlement conference is hereby rescheduled to Tuesday, April 20, 2021 at 2:30 p.m.
The parties are directed to use the same teleconference information set forth in the
original settlement conference scheduling orders (ECF No. 98 in the -2119 matter, and
ECF No. 150 in the -9898 matter). The pre-conference submission requirements remain
in effect for the rescheduled conference -- the parties' ex parte letters must be submitted
to the Court via e-mail on or before Friday, April 16, 2021.

Dated: March 17, 2021
